NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-5138

                    TRAFALGAR HOUSE CONSTRUCTION, INC.,

                                                       Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                       Defendant-Appellee.


      Carl L. Fletcher, Jr., Daniels Law Firm, P.L.L.C., of Charleston, West Virginia,
argued for plaintiff-appellant.

       Robert E. Chandler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General; Jeanne E. Davidson, Director; and Harold D. Lester, Jr., Assistant Director. Of
counsel was Brian S. Smith, Trial Attorney.

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden.
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-5138


                   TRAFALGAR HOUSE CONSTRUCTION, INC.,

                                                     Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                     Defendant-Appellee.


                                    Judgment

ON APPEAL from the         United States Court of Federal Claims

in CASE NO(S).             99-CV-363

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        Per Curiam (LINN, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST,
Circuit Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                       _/s/ Jan Horbaly_________________
                                           Jan Horbaly, Clerk